


Exhibit 10.9

 

ANDREW CORPORATION

MANAGEMENT INCENTIVE PROGRAM

 

As approved by the Board of Directors on November 18, 1999 and by the
Stockholders on February 8, 2000

 

 

 

 

 

PAGE

1.

Purposes of the Program

 

1

2.

Definitions

 

1

3.

Administration

 

2

 

3.1.

Committee

 

2

 

3.2.

Committee Authority

 

3

4.

Common Stock Subject to the Program; Adjustments

 

3

 

4.1.

Shares Authorized

 

3

 

4.2.

Adjustments

 

3

5.

Long-Term Incentives

 

3

 

5.1.

Grants of Long-Term Incentives

 

3

 

5.2.

Stock Awards

 

4

 

5.3.

Options

 

4

 

5.4.

Performance Units

 

5

 

5.5.

Termination of Employment

 

5

6.

Change-in-Control

 

6

7.

General Provisions

 

6

 

7.1.

No Employment Rights Conferred

 

6

 

7.2.

Acceptance of Program

 

6

 

7.3.

Withholding

 

6

 

7.4.

Non-Transferability; Exceptions

 

7

 

7.5.

No Segregation; No Property Interest

 

7

 

7.6.

Certain Forfeitures

 

7

 

7.7.

Governing Law

 

7

8.

Amendment or Termination of Program

 

7

9.

First Amendment to the Program

 

8

10.

Second Amendment to the Program

 

9

11.

Third Amendment to the Program

 

11

 

--------------------------------------------------------------------------------


 

ANDREW CORPORATION

MANAGEMENT INCENTIVE PROGRAM

 

1.     PURPOSES OF THE PROGRAM

 

The purposes of the Management Incentive Program are to assist the Company in
attracting and retaining individuals of outstanding competence, and to provide
performance incentives for officers, executives and other key personnel.

 

2.     DEFINITIONS

 

“Beneficiary”: A person or entity (including a trust or the estate of the Key
Employee) designated by the Key Employee to succeed to any rights that he or she
may have in Long-Term Incentives at the time of death. No such designation, or
any revocation or change thereof, shall be effective unless made in writing by
the Key Employee on a form provided by the Company and delivered to the Company
prior to the Key Employee’s death. If, on the death of a Key Employee, there is
no living person or entity in existence so designated, the term “Beneficiary”
shall mean the legal representative of the Key Employee’s estate.

 

“Board”: The Board of Directors of the Company.

 

“Change-in-Control”: Any of the following: (i) the merger or consolidation of
the Company with any other corporation following which the holders of Common
Stock immediately prior thereto hold less than 60% of the outstanding common
stock of the surviving or resulting entity; (ii) the sale of all or
substantially all of the assets of the Company to any person or entity other
than a wholly owned subsidiary; (iii) any person or group of persons acting in
concert, or any entity, becomes the beneficial owner, directly or indirectly, of
more than 20% of the outstanding Common Stock; or (iv) those individuals who, as
of the close of the most recent annual meeting of the Company’s stockholders,
are members of the Board (the “Existing Directors”) cease for any reason to
constitute more than 50% of the Board. For purposes of the foregoing, a new
director will be considered an Existing Director if the election, or nomination
for election by the Company’s stockholders, of such new director was approved by
a vote of a majority of the Existing Directors. No individual shall be
considered an Existing Director if such individual initially assumed office as a
result of either an actual or threatened election contest subject to Rule 14a-11
under the Securities Exchange Act of 1934 or other actual or threatened
solicitation of proxies by or on behalf of anyone other than the Board,
including by reason of any agreement intended to avoid or settle any election
proxy contest.

 

“Committee”: The Compensation Committee of the Board or such other committee
designated by the Board to administer the Program pursuant to the provisions of
Section 3.1.

 

“Code”: The Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

“Common Stock”: The common stock, $.01 par value, of the Company or such other
class of shares or other securities as may be applicable pursuant to the
provisions of Section 4.

 

“Company”: Andrew Corporation, a Delaware corporation, and its successors and
assigns.

 

“Disability”: Eligible for Social Security disability benefits or disability
benefits under the Company’s long-term disability plan, based upon a
determination by the Committee that the condition arose prior to termination of
employment.

 

“Incentive Stock Option”: A form of stock option that is defined in Code
Section 422.

 

“Key Employee”: An employee of the Company or of a subsidiary thereof regularly
employed on a full-time basis, including an officer or director if he or she is
such an employee, who, in the opinion of the Committee, is in a position to make
significant contributions to the earnings of the Company.

 

“Long-Term Incentive”: An award in one of the forms provided for in Section 5.

 

“Market Value”: As of any date, the average of the high and low sale prices of
the Common Stock on such date as reported on the Nasdaq National Market system
or, if no such sales were reported for such date, on the next preceding date for
which such sales were reported.

 

“Option”: An option to purchase shares of Common Stock granted under
Section 5.3.

 

“Performance Unit”: A contingent right granted pursuant to Section 5.4 to
receive a cash award or shares of Common Stock.

 

“Program”: This Management Incentive Program, as from time to time amended.

 

“Restricted Stock”: Shares of Common Stock subject to restrictions.

 

“Retirement”: The termination of a Key Employee’s employment with the Company
and its subsidiaries for retirement purposes if such termination (i) occurs on
or after his or her sixty-fifth birthday; or (ii) occurs on or after his or her
fifty-fifth birthday with the written consent of the Chief Executive Officer of
the Company or, in the case of the Chief Executive Officer’s retirement, with
the consent of the Committee.

 

“Stock Award”: An award granted pursuant to Section 5.2.

 

3.     ADMINISTRATION

 

3.1.       Committee.  The Program shall be administered by a committee of three
or more persons selected by the Board from its own membership, which shall be
the Compensation

 

2

--------------------------------------------------------------------------------


 

Committee of the Board unless the Board designates another committee. No person
shall be appointed to or shall serve as a member of the Committee unless at the
time of such appointment and service he or she shall be a “non-employee
director,” as defined in Rule 16b-3 under the Securities Exchange Act of 1934.
To the extent required to comply with Code Section 162(m) and the related
regulations, each member of the Committee shall qualify as an “outside director”
as defined therein.

 

3.2.       Committee Authority. The Committee shall have full power and
authority to (i) interpret and administer the Program, (ii) adopt rules and
regulations for its administration, (iii) designate the Key Employees to receive
grants under the Program, (iv) determine the amount to be granted to each Key
Employee and (v) determine the conditions, form, manner, time and terms of
payment or grants of Long-Term Incentives. All action taken by the Committee
shall be final, binding and conclusive on the Company, all Key Employees and
other employees, their Beneficiaries, successors and assigns, and on all other
persons claiming under or through any of them.

 

4.     COMMON STOCK SUBJECT TO THE PROGRAM; ADJUSTMENTS

 

4.1.       Shares Authorized. Subject to Section 4.2, the shares of Common Stock
that may be issued or transferred under the Program shall not exceed 4,000,000.
Such shares may be authorized but unissued shares of Common Stock, shares of
treasury stock or shares purchased for the Program. Any shares of Common Stock
withheld or surrendered to pay withholding taxes pursuant to Section 7.3 or
surrendered in full or partial payment of the exercise price of an Option
pursuant to Section 5.3 shall be added to the shares of Common Stock available
for issuance or transfer. If any shares of Common Stock subject to Long-Term
Incentives are not issued or transferred for any reason, or if any such shares
are issued or transferred and are subsequently reacquired by the Company because
of a Key Employee’s failure to comply with the terms of such Long-Term
Incentive, the shares not so issued or transferred or reacquired shall not be
charged against the maximum limitation set forth above and may again be made
subject to Long-Term Incentives.

 

4.2.       Adjustments. The Committee shall make or provide for appropriate
adjustments in the number and type of shares to be made available, the number of
shares allotted to an individual and the option price per share, to give effect
to any changes in capitalization or classification, including stock splits,
stock dividends, offering of rights to subscribe or convert to shares of Common
Stock, or any merger, consolidation or other reorganization.

 

5.     LONG-TERM INCENTIVES

 

5.1.       Grants of Long-Term Incentives.

 

(a)       Long-Term Incentives may be granted, in whole or in part, in one or
more of the following forms:

 

(i)    A Stock Award in accordance with Section 5.2;

 

(ii)   An Option in accordance with Section 5.3; or

 

3

--------------------------------------------------------------------------------


 

(iii)  A Performance Unit in accordance with Section 5.4.

 

(b)      The terms of any grant of Long-Term Incentives and the number of shares
of Common Stock or Performance Units subject to such grant shall be determined
by the Committee; provided that, the maximum annual amount payable in cash to
any Key Employee for his or her Performance Units shall not exceed 200% of the
Key Employee’s average base salary over the applicable performance period, and
the maximum annual number of shares of Common Stock that may be issued or
transferred to any Key Employee pursuant to Long-Term Incentives shall not
exceed 20% of the total shares authorized to be issued or transferred pursuant
to Section 4.1.

 

(c)       The aggregate Market Value (determined on the date the Option is
granted) of the Common Stock for which any Key Employee may be granted Incentive
Stock Options in the calendar year in which such Options are first exercisable
shall not exceed $100,000.

 

(d)      No more than 10% of the shares of Common Stock authorized to be issued
or transferred pursuant to Section 4.1 may be used for grants of Stock Awards.

 

5.2.       Stock Awards. Long-Term Incentives granted as Stock Awards may be in
the form of Restricted Stock or a commitment to issue or transfer Common Stock
and shall contain such terms and conditions as the Committee determines,
including forfeiture provisions and restrictions on transfer. Upon the issuance
or transfer of Common Stock pursuant to a Stock Award, the Key Employee shall be
entitled to receive dividends, to vote and to exercise all other rights of a
stockholder as to such Common Stock except to the extent otherwise specifically
provided in the Stock Award. If the Committee intends the Restricted Stock
granted to any Key Employee to satisfy the performance-based compensation
exemption under Code Section 162(m) (“Qualifying Restricted Stock”), the extent
to which the Qualifying Restricted Stock will vest shall be based on the
attainment of performance goals established in writing prior to commencement of
the performance period by the Committee from the list in Section 5.4(b). The
level of attainment of such performance goals and the corresponding number of
shares of vested Qualifying Restricted Stock shall be certified by the Committee
in writing pursuant to Code Section 162(m) and the related regulations.

 

5.3.       Options. Long-Term Incentives granted as Options shall be subject to
the following provisions:

 

(a)       The Option price per share of Common Stock shall be determined by the
Committee, but shall not be less than the Market Value of a share of Common
Stock on the date the Option is granted. The Option price may not be changed
after the grant date.

 

(b)      The expiration date of each Option shall be established by the
Committee at the time the Option is granted. Incentive Stock Options may not be
granted after November 17, 2009 and must expire not later than ten years from
their grant date.

 

(c)       An Option shall be considered exercised on the date written notice is
mailed

 

4

--------------------------------------------------------------------------------


 

(postage prepaid) or delivered to the Secretary of the Company advising of the
exercise of a particular Option and transmitting payment of the Option price for
the shares involved. Payment may be made in cash or by the surrender of Common
Stock that has a Market Value equal to the exercise price, or by a combination
thereof; provided that, Common Stock previously acquired from the Company may
not be surrendered unless it has been held for at least six months. No Common
Stock shall be issued or transferred upon exercise of an Option until full
payment therefor has been made.

 

5.4.       Performance Units. Long-Term Incentives granted as Performance Units
shall be subject to the following provisions:

 

(a)       The performance period for the attainment of performance goals shall
be determined by the Committee.

 

(b)      Prior to the commencement of the performance period, the Committee
shall establish in writing an initial target value or number of shares of Common
Stock for the Performance Units to be granted to a Key Employee, the duration of
the performance period, and the specific performance goals to be attained,
including performance levels at which various percentages of Performance Units
will be earned and the minimum level of attainment to be met to earn any portion
of the Performance Units. If the Committee intends the Performance Units granted
to any Key Employee to satisfy the performance-based compensation exemption
under Code Section 162(m) (“Qualifying Performance Units”), the performance
goals shall be based on one or more of the following objective criteria:
generation of free cash, earnings per share, revenue, market share, stock price,
cash flow, earnings, operating expense ratios, return on sales, return on
capital, return on assets, return on investment, productivity, delivery
performance, quality, or level of improvement in any of the foregoing. After the
end of a performance period, the Committee shall certify in writing the extent
to which performance goals have been met and shall compute the payout to be
received by each Key Employee. The Committee may not adjust upward the amount
payable under Qualifying Performance Units to any Key Employee who is a covered
employee under Code Section 162(m).

 

5.5.       TERMINATION OF EMPLOYMNT

 

(a)       Unless determined otherwise by the Committee, and subject to Section 6
below, all unvested Options and Stock Awards and all unpaid Performance Units
shall be forfeited upon termination of employment for reasons other than
Retirement, Disability or death.

 

(b)      Subject to Section 7.6, upon termination of employment by reason of
Retirement, Disability or death, all unvested Options and Stock Awards shall
become fully vested and any Performance Units shall become payable to the extent
determined by the Committee.

 

(c)       Upon termination by reason of Retirement or Disability, Options shall
be exercisable until not later than the earlier of three years after the
termination date or the expiration of their term. Upon the death of a Key
Employee, while employed by the Company or after terminating by reason of
Retirement or Disability, Options shall be

 

5

--------------------------------------------------------------------------------


 

exercisable by the Key Employee’s Beneficiary not later than the earliest of one
year after the date of death, three years after the date of termination due to
Retirement or Disability, or the expiration of their term.

 

(d)      Upon termination for any reason other than Retirement, Disability or
death, any Options vested prior to such termination may be exercised during the
three-month period commencing on the termination date, but not later than the
expiration of their term. If a Key Employee dies during such post-employment
period, such Key Employee’s Beneficiary may exercise the Options (to the extent
they were vested and exercisable on the date of employment termination), but not
later than the earlier of one year after the date of death or the expiration of
their term.

 

6.     CHANGE-IN-CONTROL

 

In the event of a Change-in-Control, all Long-Term Incentives shall vest and the
maximum value of each Key Employee’s Performance Units, prorated for the number
of full months of service completed by the Key Employee during the applicable
performance period, shall immediately be paid in cash to the Key Employee.
Options that become vested upon a Change-in-Control may be exercised only during
the 90 days immediately thereafter.

 

7.     GENERAL PROVISIONS

 

7.1.       No Employment Rights Conferred. Neither the adoption of this Program
nor its operation, nor any booklet or other document describing or referring to
this Program, or any part thereof, shall confer upon any employee any right to
continue in the employ of the Company or any subsidiary thereof or shall in any
way affect the right and power of the Company or any subsidiary to dismiss or
otherwise terminate the employment of any employee at any time for any reason
with or without cause.

 

7.2.       Acceptance of Program. By accepting any benefits under the Program,
each Key Employee and each person claiming under or through a Key Employee shall
be conclusively deemed to have indicated his or her acceptance of all provisions
of the Program and his or her consent to any action or decision under the
Program by the Company, the Board or the Committee.

 

7.3.       Withholding. The Company may withhold, or allow a Key Employee to
remit to the Company, any Federal, state or local taxes applicable to any grant,
exercise, vesting, distribution or other event giving rise to income tax
liability with respect to a Long-Term Incentive. In order to satisfy all or a
portion of the income tax liability that arises with respect to a Long-Term
Incentive, a Key Employee may elect to surrender Common Stock held by the Key
Employee or to have the Company withhold Common Stock that would otherwise be
issued pursuant to the exercise of an Option or in connection with any other
Long-Term Incentive, but any withheld Common Stock and any surrendered Common
Stock held by the Key Employee for less than six months, may be used only to
satisfy the minimum tax withholding required by law.

 

6

--------------------------------------------------------------------------------

 

7.4.            Non-Transferability; Exceptions. Except as hereinafter provided,
no Long-Term Incentive may be assigned, transferred or subjected to any
encumbrance, pledge or charge of any nature; provided that a Key Employee may
designate a Beneficiary to receive a Long-Term Incentive in the event of the Key
Employee’s death. Under such procedures as the Committee may establish,
Long-Term Incentives may be transferred by gift to members of a Key Employee’s
immediate family (i.e., children, grandchildren and spouse) or to one or more
trusts for their benefit or to partnerships in which such family members and the
Key Employee are the only partners, provided that (i) any agreement governing
such Long-Term Incentives expressly so permits or is amended to so permit,
(ii) the Key Employee does not receive any consideration for such transfer, and
(iii) the Key Employee provides such documentation or information concerning any
such transfer or transferee as the Committee may reasonably request. Any
transferred Long-Term Incentives shall be subject to the same terms and
conditions that applied immediately prior to their transfer. In no event shall
such transfer rights apply to any Incentive Stock Option.

 

7.5.            No Segregation; No Property Interest. Nothing in this Program
shall require the Company to segregate or set aside any funds or other property
for the purpose of paying a Long-Term Incentive. No Key Employee, Beneficiary or
other person shall have any right, title or interest in any amount awarded under
the Program prior to payment thereof, or in any property of the Company or any
affiliated corporation.

 

7.6.            Certain Forfeitures. Except for a Long-Term Incentive that has
vested pursuant to Section 6, the Committee may declare a Long-Term Incentive,
whether vested or unvested, to be forfeited if the Key Employee or former Key
Employee competes with the Company or engages in conduct that, in the opinion of
the Committee, adversely affects the Company.

 

7.7.            Governing Law. The Program, and all agreements hereunder, shall
be construed in accordance with and governed by the laws of the State of
Illinois.

 

8.     AMENDMENT OR TERMINATION OF PROGRAM

 

This Program may be amended or terminated by the Board at any time, provided
that, without the approval of the stockholders of the Company, no amendment that
increases the maximum number of shares of Common Stock that may be subject to
Long-Term Incentives shall be effective. No amendment or termination of the
Program or any portion thereof shall, without the consent of a Key Employee,
adversely affect any award previously made or any other rights previously
granted to such Key Employee.

 

7

--------------------------------------------------------------------------------


 

FIRST AMENDMENT

TO

ANDREW CORPORATION

MANAGEMENT INCENTIVE PROGRAM

 

WHEREAS, Andrew Corporation (the “Company”) maintains the Andrew Corporation
Management Incentive Program (the “Program”); and

 

WHEREAS, it is now deemed desirable to amend the Program to increase the number
of shares authorized for issuance under the Program;

 

NOW, THEREFORE, by virtue and in exercise of the amending authority reserved to
the Board of Directors pursuant to Section 8 of the Program, the Program is
hereby amended by deleting the first sentence of Section 4.1 of the Program and
substituting the following therefor:

 

“Subject to Section 4.2, the shares of Common Stock that may be issued or
transferred under the Program shall not exceed 8,000,000.”

 

*              *              *

 

I, James F. Petelle, as Vice President and Secretary of Andrew Corporation,
hereby certify that the foregoing amendment is consistent with resolutions
adopted by the Board of Directors on November 14, 2002 and approved by the
Company’s stockholders on February 11, 2003 and that such resolutions have not
been changed or rescinded since such date.

 

Dated this 12 day of May, 2003.

 

 

 

/s/ James F. Petelle

 

James F. Petelle

 

Vice President and Secretary

 

8

--------------------------------------------------------------------------------


 

SECOND AMENDMENT

TO

ANDREW CORPORATION

MANAGEMENT INCENTIVE PROGRAM

 

WHEREAS, Andrew Corporation (the “Company”) maintains the Andrew Corporation
Management Incentive Program (the “Program”); and

 

WHEREAS, it is now deemed desirable to amend the Program to clarify that certain
acquisitions will not be deemed to be a Change in Control under the Program and
to conform the definition to that used in the Company’s other plans;

 

NOW, THEREFORE, by virtue and in exercise of the amending authority reserved to
the Board of Directors pursuant to Section 8 of the Program, the Program is
hereby amended by deleting the definition of “Change-in-Control” contained in
Section 2 of the Program and substituting the following therefor:

 

“ ‘Change-in-Control’: Any of the following events: (i) the merger or
consolidation of the Company with any other corporation following which the
holders of the Company’s common stock immediately prior thereto hold less than
60% of the outstanding common stock of the surviving or resulting entity;
(ii) the sale of all or substantially all of the assets of the Company to any
person or entity other than a wholly-owned subsidiary; (iii) any person or group
of persons acting in concert, or any entity, becomes the beneficial owner,
directly or indirectly, of more than 20% of the Company’s outstanding common
stock, other than an acquisition of more than 20%, in one or more transactions,
of the Company’s outstanding common stock by (a) a passive institutional
investor where such investor is eligible pursuant to Rule l3d-1(b) of the
Exchange Act to, and does, file a report of ownership on Schedule 13G with the
Securities and Exchange Commission, (b) a trustee or other fiduciary of an
employee benefit plan maintained by the Company, or (c) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the Company; (iv) those individuals who,
as of the close of the most recent annual meeting of the Company’s stockholders,
are members of the Board of Directors (the ‘Existing Directors’) cease for any
reason to constitute more than 50% of the Board of Directors. For purposes of
the foregoing, a new director will be considered an Existing Director if the
election, or nomination for election by the Company’s stockholders, of such new
director was approved by a vote of a majority of the Existing Directors. No
individual shall be considered an Existing Director if such individual initially
assumed office as a result of either an actual or threatened election contest
subject to Rule 14a-l1 under the Exchange Act or other actual or threatened
solicitation of proxies by or on behalf of anyone other than the Board of
Directors, including by reason of any agreement intended to avoid or settle any
election proxy contest; or (v) the stockholders of the Company adopt a plan of
liquidation.”

 

*              *              *

 

I, James F. Petelle, as Vice President and Secretary of Andrew Corporation,
hereby certify that the foregoing amendment is consistent with resolutions
adopted by the Board of Directors on May 14, 2004 and that such resolutions have
not been changed or rescinded since such date.

 

Dated this 14 day of May, 2004.

 

9

--------------------------------------------------------------------------------


 

 

/s/ James F. Petelle

 

James F. Petelle

 

Vice President and Secretary

 

10

--------------------------------------------------------------------------------


 

THIRD AMENDMENT

TO

ANDREW CORPORATION

MANAGEMENT INCENTIVE PROGRAM

 

WHEREAS, CommScope, Inc., a Delaware corporation (the “Company”), entered into
an Agreement and Plan of Merger, dated as of June 26, 2007 (the “Merger
Agreement”), with DJRoss, Inc., a Delaware corporation and an indirect wholly
owned subsidiary of the Company (“Sub”), and Andrew Corporation, a Delaware
corporation (“Andrew”), pursuant to which Sub merged with and into Andrew at the
Effective Time (as defined in the Merger Agreement), with Andrew as the
surviving corporation (the “Merger”);

 

WHEREAS, Andrew sponsored the Andrew Management Incentive Program, approved by
its board of directors on November 18, 1999 and submitted to the stockholders on
February 8, 2000 (the “Program”);

 

WHEREAS, in connection with the Merger, the Company assumed the Program as of
the Effective Time;

 

WHEREAS, in connection with the Company’s assumption of the Program, the board
of directors of the Company (the “Board”) amended the Program effective as of
the Effective Time; and

 

WHEREAS, it is desired to further amend the Program and to incorporate the
amendment that was adopted as of the Effective Time.

 

NOW, THEREFORE, by virtue and in exercise of the amending authority reserved by
the Board pursuant to Section 8 of the Program, the Program is hereby amended as
follows:

 

1.             References to the “Company” in the Program shall hereby be deemed
references to CommScope, Inc., a Delaware corporation.

 

2.             The definition of “Change-in-Control” in Section 2 of the Program
shall hereby be amended and restated in its entirety as follows:

 

“Change in Control”: The occurrence of any of the following:

 

(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term “person” is used for purposes of Section 13(d) or 14(d) of the Exchange
Act), immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than
thirty-three percent (33%) of (i) the then-outstanding Shares or (ii) the
combined voting power of the Company’s then-outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred
pursuant to

 

11

--------------------------------------------------------------------------------


 

this paragraph (a), the acquisition of Shares or Voting Securities in a
Non-Control Acquisition (as hereinafter defined) shall not constitute a Change
in Control. A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (A) the
Company or (B) any corporation or other Person the majority of the voting power,
voting equity securities or equity interest of which is owned, directly or
indirectly, by the Company (for purposes of this definition, a “Related
Entity”), (ii) the Company or any Related Entity, or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);

 

(b)           The individuals who, as of the effective date of the Program, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least two-thirds of the members of the Board or, following a Merger (as
hereinafter defined), the board of directors of (i) the corporation resulting
from such Merger (the “Surviving Corporation”), if fifty percent (50%) or more
of the combined voting power of the then-outstanding voting securities of the
Surviving Corporation is not Beneficially Owned, directly or indirectly, by
another Person (a “Parent Corporation”) or (ii) if there is one or more than one
Parent Corporation, the ultimate Parent Corporation; provided, however, that, if
the election, or nomination for election by the Company’s common shareholders,
of any new director was approved by a vote of at least two-thirds of the
Incumbent Board, such new director shall, for purposes of the Program, be
considered a member of the Incumbent Board; and provided, further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Proxy Contest; or

 

(c)           The consummation of:

 

(i)            A merger, consolidation or reorganization (x) with or into the
Company or (y) in which securities of the Company are issued (a “Merger”),
unless such Merger is a “Non-Control Transaction.” A “Non-Control Transaction”
shall mean a Merger in which:

 

(A)          the shareholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of (1) the
Surviving Corporation, if there is no Parent Corporation or (2) if there is one
or more than one Parent Corporation, the ultimate Parent Corporation;

 

(B)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such Merger
constitute at least a majority of the members of the board of directors of
(1) the Surviving Corporation, if there is no Parent Corporation, or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and

 

12

--------------------------------------------------------------------------------


 

(C)           no Person other than (1) the Company or another corporation that
is a party to the agreement of Merger, (2) any Related Entity, or (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to the Merger, was maintained by the Company or any Related Entity, or
(4) any Person who, immediately prior to the Merger had Beneficial Ownership of
thirty-three percent (33%) or more of the then outstanding Shares or Voting
Securities, has Beneficial Ownership, directly or indirectly, of thirty-three
percent (33%) or more of the combined voting power of the outstanding voting
securities or common stock of (x) the Surviving Corporation, if there is no
Parent Corporation, or (y) if there is one or more than one Parent Corporation,
the ultimate Parent Corporation.

 

(ii)           A complete liquidation or dissolution of the Company; or

 

(iii)          The sale or other disposition of all or substantially all of the
assets of the Company and its Subsidiaries taken as a whole to any Person (other
than (x) a transfer to a Related Entity or (y) the distribution to the Company’s
shareholders of the stock of a Related Entity or any other assets).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.

 

3.             The definition of “Disability” in Section 2 of the Program shall
hereby be amended and restated in its entirety as follows:

 

“Disability”: A mental or physical condition which, in the opinion of the
Committee, renders a Key Employee unable or incompetent to carry out the job
responsibilities which such Key Employee held or the duties to which such Key
Employee was assigned at the time the disability was incurred, and which is
expected to be permanent or for an indefinite duration.

 

4.             A new definition of “Division” is hereby added to Section 2 of
the Program as follows:

 

“Division”: Any of the operating units or divisions of the Company designated as
a Division by the Committee.

 

13

--------------------------------------------------------------------------------


 

5.             References to “Market Value” in the Program shall hereby be
amended to be references to “Fair Market Value,” and the definition of “Fair
Market Value” in Section 2 of the Program shall hereby be amended and restated
in its entirety as follows:

 

“Fair Market Value”: On any date:

 

(a)           if the Shares are listed for trading on the New York Stock
Exchange, the closing price at the close of the primary trading session of the
Shares on such date on the New York Stock Exchange, or if there has been no such
closing price of the Shares on such date, on the next preceding date on which
there was such a closing price;

 

(b)           if the Shares are not listed for trading on the New York Stock
Exchange, but are listed on another national securities exchange, the closing
price at the close of the primary trading session of the Shares on such date on
such exchange, or if there has been no such closing price of the Shares on such
date, on the next preceding date on which there was such a closing price;

 

(c)           if the Shares are not listed on the New York Stock Exchange or on
another national securities exchange, the last sale price at the end of normal
market hours of the Shares on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or, if no such price
shall have been quoted for such date, on the next preceding date for which such
price was so quoted; or

 

(d)           if the Shares are not listed for trading on a national securities
exchange or are not authorized for quotation on NASDAQ, the fair market value of
the Shares as determined in good faith by the Committee, and in the case of
Incentive Stock Options, in accordance with Section 422 of the Code.

 

6.             The definition of “Key Employee” in Section 2 of the Program
shall hereby be amended to insert the following at the end of the definition:

 

, other than an individual that was employed immediately prior to the Merger by
the Company or any entity that was a Subsidiary of the Company immediately prior
to the Merger.

 

7.             A new definition of “Merger” is hereby added to Section 2 of the
Program as follows:

 

“Merger”: The merger of DJ Ross, Inc., a Delaware corporation and an indirect
wholly owned subsidiary of the Company (“Sub”) with and into Andrew Corporation,
a Delaware corporation (“Andrew”), at the Effective Time (as defined in the
Agreement and Plan of Merger, dated as of June 26, 2007 (the “Merger
Agreement”), among the Company, Sub and Andrew)), with Andrew the surviving
corporation, pursuant to the Merger Agreement.

 

14

--------------------------------------------------------------------------------


 

8.             A new definition of “Shares” is hereby added to Section 2 of the
Program as follows:

 

“Shares”: Shares of Common Stock and any other securities into which such shares
are changed or for which such shares are exchanged.

 

9.             A new definition of “Subsidiary” is hereby added to Section 2 of
the Program as follows:

 

“Subsidiary”: (a) except as provided in subsection (b) below, any corporation
which is a subsidiary corporation within the meaning of Section 424(f) of the
Code with respect to the Company, and (b) in relation to the eligibility to
receive Options or Long-Term Incentives other than Incentive Stock Options and
continued employment for purposes of Options and Long-Term Incentives (unless
the Committee determines otherwise), any entity, whether or not incorporated, in
which the Company directly or indirectly owns at least 50% or more of the
outstanding equity or other ownership interests.

 

10.           The first sentence of Section 4.1 of the Program shall hereby be
amended and restated in its entirety as follows:

 

Subject to Section 4.2, the shares of Common Stock that may be issued or
transferred under the Program shall not exceed 1,089,333 (which as of the date
of the Merger consisted of 659,804 shares of Common Stock subject to Options
outstanding immediately after the Merger and 429,569 shares of Common Stock not
then subject to any outstanding Long Term Incentives).

 

11.           Section 5.5(b) of the Program shall hereby be amended to insert
the following after “Subject to Section 7.6”:

 

Unless determined otherwise by the Committee,

 

12.           Section 5.5(c) of the Program shall hereby be amended to insert
the following at the beginning of the first sentence of such section:

 

Unless determined otherwise by the Committee,

 

13.           Section 5.5(d) of the Program shall hereby be amended to insert
the following at the beginning of the first sentence of such section:

 

Unless determined otherwise by the Committee,

 

14.           Section 6 of the Program shall hereby be amended and restated in
its entirety as of the Effective Time as follows:

 

The effect of a Change in Control on any Long Term Incentive shall be determined
by the Committee and set forth in an agreement evidencing such award.

 

15

--------------------------------------------------------------------------------


 

Dated: January 22, 2008

 

16

--------------------------------------------------------------------------------
